Name: Commission Regulation (EC) No 464/96 of 14 March 1996 rectifying Regulation (EC) No 2914/95 introducing prior Community surveillance of imports of certain iron and steel products covered by the ECSC and EC Treaties originating in certain third countries
 Type: Regulation
 Subject Matter: iron, steel and other metal industries;  trade policy;  European Union law;  cooperation policy;  tariff policy
 Date Published: nan

 No L 65/4 FEN Official Journal of the European Communities 15 . 3 . 96 COMMISSION REGULATION (EC) No 464/96 of 14 March 1996 rectifying Regulation (EC) No 2914/95 introducing prior Community surveillance of imports of certain iron and steel products covered by the ECSC and EC Treaties originating in certain third countries products concerned on the basis of the disposition appli ­ cable before the entry into force of this Regulation , HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3285/94 of 22 December 1994 on common rules for imports and repealing Regulation (EC) No 518/94 ('), as last amended by Regulation (EC) No 139/96 (2), and in particular Article 11 (2) thereof, Having regard to Council Regulation (EC) No 519/94 of 7 March 1994 on common rules for imports from certain third countries and repealing Regulations (EEC) No 1765/82, (EEC) No 1766/82 and (EEC) No 3420/83 (% as last amended by Regulation (EC) No 1 68/96 (4), and in particular Article 9 ( 1 ) thereof, After consulting the committees set up under Regulations (EC) No 3285/94 and (EC) No 519/94, Whereas Commission Regulation (EC) No 2914/95 (*) contains an error which should be rectified; Whereas the rectification provided for in this Regulation should not affect the release for free circulation of the Article 1 CN code '7213 91 90' is inserted in Annex I to Regula ­ tion (EC) No 2914/95. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. The rectification provided for in Article 1 shall not affect the release for free circulation of the products concerned on the basis of the dispositions applicable before the entry into force of this Regulation . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 March 1996. For the Commission Leon BRITTAN Vice-President (') OJ No L 349, 31 . 12 . 1994, p. 53 . (2) OJ No L 21 , 27. 1 . 1996, p. 7. (3) OJ No L 67, 10 . 3 . 1994, p. 89 . (4) OJ No L 25, 1 . 2 . 1996, p. 2. 0 OJ No L 305, 19 . 12. 1995, p. 23 .